Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title should refer to “float”, see Yoshida.
Claims 1-9 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuzaki 884 alone or in view of Zhang 470 and Takenaga 064.
For claim 1, Matsuzaki figures 1, 5, includes a pair of first insulators or walls 11, 12, a second and movable insulator 20, contacts 30, 31, mounted to first and second insulators, the second insulator being between the first insulators, a shielding members 40, 40 mounted to said pair of a pair of first insulator.  Note that as recited, claim 1 is readable on a single one of shield members 40 or on the pair of members 40.  
As alterative should issue arise, also obvious to use a single shield in view of Zhang at 3 for easy assembly or enclosing shields as in Takennaga at  60  60   for better shielding.  
Claims 2, 3, 5, 9 are also met by Matsuzaki as applied in either manner.  Claim 4 met by main reference with Zhang which shield  aids in holding walls together.  Claim 6 regulation portions are shown in Matsuzaki at 10.  Claims 7, 8, obvious to use protruding wall as in Takenaga figure 6A at 48 or Zhang at 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/               Primary Examiner, Art Unit 2832